Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about February 18, 1994, which directed defendant New York City Transit Authority to produce three of its police officers *545and a railroad porter for examinations before trial, unanimously affirmed, without costs.
We reject defendants’ contention that the IAS Court abused its discretion in ordering the deposition of additional witnesses, including three Transit Authority police officers who assisted plaintiffs on the night of the attack against them. Notwithstanding that those sought to be deposed may not have witnessed the attack on plaintiffs, their testimony concerning matters occurring both before and after the attack is relevant and material (Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 407). Concur—Murphy, P. J., Rosenberger, Williams and Tom, JJ.